Hunt, J.
(dissenting) — I respectfully dissent from the majority’s conclusion that, because the police acted unreasonably in searching Reyes without consent, the inevitable discovery doctrine is inapplicable, despite discovery of an outstanding arrest warrant for Reyes shortly thereafter.
The officers knew Reyes from prior contacts, knew that he had a suspended driver’s license, and suspected that illegal drug transactions were occurring inside his restaurant, outside which Reyes’ vehicle was parked and the officers were surveilling. The majority agrees that the officers acted reasonably in approaching to investigate briefly when they saw Reyes in the driver’s seat of his car. See Terry v. Ohio, 392 U.S. 1, 22, 88 S. Ct. 1868, 1880, 20 L. Ed. 2d 889 (1968).
As the officers approached, they radioed dispatch to report the vehicle’s license number, consistent with standard officer safety procedure. Within five minutes, dispatch *935reported back that there was an outstanding warrant to arrest the vehicle’s owner, Tomas Z. Reyes. The majority acknowledges that the officers would have been authorized to arrest Reyes on the warrant only if their activity until that point had been reasonable. I would hold that, even though the State concedes that the officers’ initial warrant-less search of Reyes and seizure of drugs was unreasonable, such antecedent unreasonableness does not extinguish the officers’ independent, preexisting, though momentarily unknown, authority and duty to arrest Reyes on the warrant.
The “reasonableness” component of the inevitable discovery doctrine exists to secure basic Fourth Amendment protections7 and the enhanced privacy guarantees of our state’s constitution, especially freedom from unreasonable, warrantless searches and seizures.8 But an arrest warrant is a separate, legal determination by a neutral and detached magistrate that a suspect’s Fourth Amendment and privacy rights must yield to the governmental intrusion. See Steagald v. United States, 451 U.S. 204, 214 n.7, 101 S. Ct. 1642, 1648 n.7, 68 L. Ed. 2d 38 (1981); Terry, 392 U.S. at 21, 88 S. Ct. at 1880. Neither Broadnax nor its progeny, on which the majority relies, involved an outstanding arrest warrant.
Despite the officers’ initial unwarranted frisking for narcotics and subsequent arrest of Reyes, (1) the record shows by a preponderance of the evidence9 they received the arrest warrant information mere minutes after initially contacting Reyes; (2) inevitably the officers could have legally arrested Reyes on the warrant; and (3) they could then have conducted a legal search incident to arrest and discovered and seized the cocaine on his person. It is highly unlikely that the police would have lost contact with Reyes *936within the short time it took for the dispatcher to respond with the arrest warrant information, especially since the police knew Reyes, knew where his restaurant was located, knew his car was parked outside, and knew that Reyes could not legally drive. Neither the Fourth Amendment nor the state constitution’s right to privacy insulate persons from arrest on a legally issued warrant; such persons do not enjoy a reasonable expectation of freedom from arrest. I would affirm the trial court.

State v. Broadnax, 98 Wn.2d 289, 309, 654 P.2d 96 (1982) (citing Terry, 392 U.S. at 21-22, 88 S. Ct. at 1880).


State v. Richman, 85 Wn. App. 568, 577, 933 P.2d 1088, review denied, 133 Wn.2d 1028 (1997).


This is the standard of proof recognized by the majority.